Case 1:19-cv-00005-MSM-PAS Document 41 Filed 08/08/19 Page 1 of 2 PageID #: 523




    UNITED STATES DISTRICT COURT
    FOR THE DISTRICT OF RHODE ISLAND

    DOLORES CEPEDA

          VS                                     C.A.2019-CV-5

    BANK OF AMERICA, N.A.
    FAY SERVICING, LLC
    WILMINGTON TRUST NATIONAL ASSOCIATION
    SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 , ALIAS


                     OBJECTION TO MOTION TO DISMISS

          Plaintiff, by her attorney, objects to the Motion to Dismiss for the

    reasons stated in the attached Memorandum of Law.



                                                 DOLORES CEPEDA
                                                 By her attorney,


    August 8, 2019                               /s/ John B. Ennis
                                                 JOHN B. ENNIS, ESQ. #2135
                                                 1200 Reservoir Avenue
                                                 Cranston, Rhode Island 02920
                                                 (401) 943-9230
                                                 Jbelaw75@gmail.com




                                          1
Case 1:19-cv-00005-MSM-PAS Document 41 Filed 08/08/19 Page 2 of 2 PageID #: 524




                        Certificate of Service



    I hereby certify that I emailed a copy of this Objection to Patrick T.
    Uiterwyk and Justin Shireman on August 8, 2019 and by electronic filing.

    /s/ John B. Ennis




                                          2
